                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ABRAHAM A. SIWONIKU et al.                     :
    Plaintiffs,                                :
                                               :           CIVIL ACTION
          v.                                   :           NO. 17-3949
                                               :
FEDERAL NATIONAL MORTGAGE                      :
ASSOCIATION, et al.                            :
     Defendants.                               :

                                           ORDER

       AND NOW, this 6th day of September, 2019, upon consideration of Plaintiffs’ Amended

Complaint (ECF No. 26), Defendants Federal National Mortgage Association and Seterus, Inc.’s

Second Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) (ECF No. 27),

and Plaintiffs’ Opposition thereto (ECF No. 28), it is hereby ORDERED that Defendants’ motion

is GRANTED and the Amended Complaint is DISMISSED WITH PREJUDICE.

       The Clerk of Courts shall CLOSE this case for statistical and all other purposes.



                                                    BY THE COURT:




                                                    /s/ C. Darnell Jones, II
                                                    C. DARNELL JONES, II          J.
